Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000825
                                                         25-AUG-2015
                                                         08:56 AM



                           SCWC-14-0000825

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      ROLAND I. KEHANO, SR.,
                 Petitioner/Petitioner-Appellant,

                                 vs.

                        STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000825; S.P.P. NO. 13-1-0014(2))

      ORDER DISMISSING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and Circuit
              Judge Ayabe in place of Pollack, J., recused)

           It appearing that the judgment on appeal in the above-
referenced matter not having been filed by the Intermediate Court

of Appeals at the time the applications for certiorari were

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2014); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s applications for writ of certiorari, filed August 7,

2015, and August 10, 2015, are dismissed without prejudice to re-

filing the applications pursuant to HRAP Rule 40.1(a) (2014)
(“The application shall be filed within thirty days after the

filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, August 25, 2015.

Roland I. Kehano, Sr.          /s/ Mark E. Recktenwald
petitioner pro se
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Bert I. Ayabe




                                 2